



Exhibit 10.1
        
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made on this 24th day of
October, 2019, by and between Enterprise Financial Services Corp (the “Company”)
and Douglas N. Bauche (“Executive”) effective as of March 1, 2019 (the
“Effective Date”).
R E C I T A L S
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated and effective as of January 15, 2015 and as amended from time
to time, pursuant to which Executive is employed by the Company (the “Original
Employment Agreement”);
WHEREAS, the Company and Executive wish to amend and restate the Original
Employment Agreement pursuant to the terms of this Agreement, which shall
replace and supersede the Original Employment Agreement;
WHEREAS, this Agreement contains various enhancements to the terms and
conditions of Executive’s employment, the sufficiency of which, the parties
hereto acknowledge as good and valuable consideration for the amendment and
restatement of the Original Employment Agreement; and
WHEREAS, the Company has authorized and approved the execution of this Agreement
and Executive desires to be employed by the Company on the terms and conditions
set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions herein, and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereby agree as
follows:
A G R E E M E N T
1.    Employment and Term. Subject to the provisions of Section 5 below,
Executive shall be employed by the Company as of the Effective Date and continue
until terminated as described in Section 5.1 (the “Term”) on the terms and
subject to the conditions set forth in this Agreement.


2.    Position, Duties and Responsibilities; Location.


2.1    Position and Duties. Executive shall be employed as the Chief Credit
Officer & St. Louis President of the Company. Executive shall have the duties,
powers and authority as are commensurate with his position, including such other
duties and responsibilities as are reasonably delegated to him from time to time
by the President & Chief Executive Officer or the President of Enterprise Bank &
Trust (the “President”). Executive shall report to the President.


2.2    Exclusive Services and Efforts. Executive agrees to devote his efforts,
energies, and skill to the discharge of the duties and responsibilities
attributable to his position and, except as set forth herein, agrees to devote
substantially all of his professional time and attention exclusively to the
business and affairs of the Company; provided, that nothing herein shall
preclude Executive from accepting appointment to or continue to serve on any
other board of directors or trustees of any charitable organization; for so long
as such activities do not conflict with the obligations of Executive under the
terms of any of Executive’s restrictive covenants with the Company or an
affiliate, or materially interfere with the performance of Executive’s duties
hereunder


3.    Compensation.


3.1    Base Salary. During the Term, the Company hereby agrees to pay to
Executive an annualized base salary of $293,733 (the “Salary”), subject to all
applicable Federal, state and local income and employment taxes and other
required or elected withholdings and deductions, payable in equal installments
on the Company’s regularly-scheduled paydays as it is earned. Executive’s Salary
will be reviewed at least annually by the Company





--------------------------------------------------------------------------------





and, when appropriate as determined in the Company’s discretion, may be
increased but not decreased without consent of Executive (in which case such
adjusted amount shall be the “Salary” hereunder).


3.2    Targeted Incentive. For each calendar year that ends during the Term,
Executive shall be entitled to participate in the Company’s long term incentive
plan and short term incentive plan (collectively, the “Targeted Incentives”).
Executive shall be entitled to an annual Targeted Incentive of 35% of the then
applicable Salary for the year for overall performance at Target. Any such
participation will be at the discretion of the Company and shall be governed by
the terms and subject to the conditions of such plans, as may be in effect from
time to time, including without limitation conditions as to performance targets
and length of service. Unless otherwise expressly indicated in any agreement or
plan governing a Targeted Incentive, Executive shall not be eligible to receive
any Targeted Incentive unless Executive is employed with the Company on the date
such Targeted Incentive is paid. Unless otherwise expressly provided in the
terms governing any Targeted Incentives, all Targeted Incentives earned by
Executive will be paid not later than March 15 of the calendar year immediately
following the calendar year to which the Targeted Incentive relates.


4.    Employee Benefits.


4.1    Participation in Benefit Plans. During the Term, Executive shall be
entitled to participate in regular employee benefit plans generally established
by the Company for its full-time employees, including without limitations any
health, life insurance, disability insurance, and retirement, such participation
to be as provided in said employee benefit plans in accordance with the terms
and conditions thereof as in effect from time to time and subject to any
applicable waiting period.


4.2    Vacation. Executive shall be entitled to earn and use paid time off
(“PTO”) pursuant to the Company’s PTO policy as in effect from time to time for
similarly situated executives of the Company.


4.3    Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable business and travel expenses incurred in the performance of his job
duties and the promotion of the Company’s business, promptly upon presentation
of appropriate supporting documentation and otherwise in accordance with the
expense reimbursement policy of the Company.


5    Termination.


5.1    General. The Company may terminate Executive’s employment for any reason
or no reason, and Executive may terminate his employment for any reason or no
reason, in either case subject only to the terms of this Agreement. In the event
of the termination of Executive’s employment hereunder for any reason, he shall
promptly resign from any position he then holds that is affiliated with the
Company or that he was holding at the Company’s request. For purposes of this
Agreement, the following terms have the following meanings:


(a)“Accrued Obligations” shall mean: (i) Executive’s earned but unpaid Salary
through the Termination Date; (ii) bonus compensation to the extent earned in a
prior year but not yet paid, (iii) any accrued benefits under any plans of the
Company; (iv) a lump-sum payment in respect of accrued but unused PTO days at
Executive’s per-business-day Salary rate in effect as of the Termination Date;
and (v) any unpaid expense or other reimbursements due pursuant to Section 4.3
hereof or otherwise. Accrued Obligations will be payable in a lump-sum within
thirty (30) days of Executive’s Termination Date.


(b)“Cause” shall mean (i) an order of any federal or state regulatory authority
having jurisdiction over the Company which prohibits Executive from performing,
or renders it impracticable for Executive to perform, his duties under this
Agreement, (ii) Executive’s refusal to perform, or repeated failure to undertake
good faith efforts to perform the duties and responsibilities reasonably
assigned to him (consistent with Section 2 hereof) which non-performance has
continued for thirty (30) days following Executive’s receipt of written notice
from the Company of such non-performance, (iii) Executive’s material breach of
this Agreement or of any other written agreement or policy with the Company or
any of its Affiliates, (iv) Executive’s commission of a crime





--------------------------------------------------------------------------------





that constitutes a felony or other crime of moral turpitude or criminal fraud,
(v) chemical or alcohol use which materially and adversely affects Executive’s
performance of his duties under this Agreement, (vi) any act of disloyalty or
breach of responsibilities to the Company by the Executive which is intended by
the Executive to cause material harm to the Company, or (vii) misappropriation
(or attempted misappropriation) of any of the Company’s funds or property.


(c)“Change in Control” shall mean the first to occur of any of the following,
provided that for any distribution that is subject to Section 409A (as defined
in Section 7.2), a Change in Control under this Agreement shall be deemed to
occur only if such event also satisfies the requirements under Treas. Regs.
Section 1.409A-(i)(5):


(i)Any Person, other than one or more of the directors of the Company on the
Effective Date of this Agreement or any Person that any such director Controls
(as defined below), becomes the Beneficial Owner of 50% of more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors of the Company (the “Company
Outstanding Voting Securities”);


(ii)Any Person becomes the beneficial owner of 50% of more of the combined
voting power of the then outstanding voting securities of Enterprise Bank &
Trust entitled to vote generally in the election of directors of Enterprise Bank
& Trust;


(iii)consummation of a reorganization, merger or consolidation (a “Business
Combination”) of the Company, unless, in each case, following such Business
Combination (i) all or substantially all of the Persons who were the beneficial
owners, respectively, of the Company Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly, a
voting securities entitled to vote generally in the election of directors of the
Company resulting from such Business Combination, (ii) no Person (excluding any
company resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Company resulting from such Business Combination except to the extent such
ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the Board of Directors of the Company (the “Company
Board”) resulting from the Business Combination are Continuing Directors (as
hereinafter defined) at the time of the execution of the definitive agreement,
or the action of the Company Board, providing for such Business Combination;


(iv)consummation of the sale, other than in the ordinary course of business, of
more than 50% of the combined assets of the Company and its Subsidiaries in a
transaction or series of related transactions during the course of any
twelve-month period; or


(v)the date on which Continuing Directors (as hereinafter defined) cease for any
reason to constitute at least a majority of the Company Board.


For purposes of this Section 5.1(c), the definitions of the terms “beneficial
owner” and “group” shall have the meanings ascribed to those terms in Rule
13(d)(3) under the Securities Exchange Act of 1934.
(d)“Continuing Directors” means as of the date of determination, (i) any member
of the Company Board on the Effective Date of this Agreement, (ii) any person
who has been a member of the Company Board for the two years immediately
preceding such date of determination, or (iii) any person who was nominated for
election or elected to the Company Board with the affirmative vote of the
greater of (A) a majority of the Continuing Directors who were members of the
Company Board at the time of such nomination or election or (B) at least four
Continuing Directors but excluding, for purposes of this clause (iii), any such
individual whose initial assumption of office occurs as a result of an actual or
threatened





--------------------------------------------------------------------------------





election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies by or on behalf of a Person other
than the Company Board.


(e)“Control” means, with respect to any Person, the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise..


(f)“Disability” shall mean that in the reasonable judgment of the Company,
Executive (i) has failed to perform his duties under this Agreement on account
of physical or mental incapacity, and (ii) such illness or incapacity continues
for a period of more than 90 consecutive days, or 90 days during any 180 day
period.


(g)“Good Reason” shall mean the occurrence of any of the following events
without Executive’s express prior written consent: (i) Company’s material breach
of Agreement which remains uncured for a period of thirty (30) days following
Executive’s notice of such breach to Company; (ii) a material diminution of
Executive’s position, responsibilities or duties as such position,
responsibilities or duties exist as of the Effective Date; or (iii) requirement
that Executive’s primary residence be based anywhere other than the St. Louis,
MO metropolitan area.


A termination of employment by Executive for Good Reason shall be effectuated by
giving the Company written notice (“Notice of Termination for Good Reason”), not
later than thirty (30) days following the occurrence of the circumstance that
constitutes Good Reason, setting forth in reasonable detail the specific conduct
of the Company that constitutes Good Reason. The Company shall be entitled,
during the thirty (30) day period following receipt of a Notice of Termination
for Good Reason, to cure the circumstances that gave rise to Good Reason,
provided that the Company shall be entitled to waive its right to cure or reduce
the cure period by delivery of written notice to that effect to Executive (such
thirty (30) day or shorter period, the “Cure Period”). If, during the Cure
Period, such circumstance is remedied, Executive will not be permitted to
terminate employment for Good Reason as a result of such circumstance. If, at
the end of the Cure Period, the circumstance that constitutes Good Reason has
not been remedied, Executive will be entitled to terminate employment for Good
Reason during the ten (10) day period that follows the end of the Cure Period.
If Executive does not terminate employment during such ten (10) day period,
Executive will not be permitted to terminate employment for Good Reason as a
result of such circumstance.
(h)“Person” shall mean a “person” as such term is used in Sections 13(d) and
14(d) of the United States Securities Exchange Act of 1934, as amended.


(i)“Subsidiary” means, with respect to any Person, each corporation or other
Person in which the first Person owns or Controls, directly or indirectly,
capital stock or other ownership interests representing 50% or more of the
combined voting power of the then outstanding voting stock or other ownership
interests of such corporation or other Person.


(j)“Termination Date” shall mean the date on which Executive’s employment
hereunder terminates in accordance with this Agreement.


5.2    Termination by the Company Without Cause or by Executive With Good
Reason. In the event that Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, the Term shall expire on the
Termination Date and Executive shall be entitled to:


(a)    an amount equal to the greater of (i) (A) twelve (12) months of
Executive’s Salary as in effect immediately prior to the Termination Date; plus
(B) the annual cash Target Incentive for the year in which such termination
occurs as though all “target levels” of performance for such year are fully and
completely achieved and (ii) the amount that the Executive would be entitled to
receive under the Company’s severance plan applicable to Executive. Such amounts
will be payable over a period of one (1) year following such termination in





--------------------------------------------------------------------------------





accordance with the Company’s normal payroll practices, at normal payroll duties
and subject to applicable withholdings, subject to the satisfaction of the
conditions set forth in Section 5.6. The first payment will be made on the first
payroll date following the 60th day after Executive’s separation from serving
and all such payment will be considered separate payments for purposes of
Section 409A of the Code;


(b)    continued medical (health, prescription drug, dental and vision) benefits
to the same extent Executive participated prior to Termination Date (with
Executive required to pay the amount Executive would have been required to pay
for such coverage had Executive remained an active employee at such time) for a
period of twelve (12) months following the Termination Date; provided, however,
if the Company cannot provide, for any reason, Executive or his dependents with
the opportunity to participate in the benefits to be provided pursuant to this
paragraph, the Company shall pay to Executive a single sum cash payment, payable
within sixty (60) days following the date the Company cannot provide such
benefits, in an amount equal to the fair market value of the benefits to be
provided pursuant to this paragraph; and


(c)    the Accrued Obligations.


5.3    Death and Disability. Executive’s employment shall terminate in the event
of his death, and either Executive or the Company may terminate Executive’s
employment in the event of his Disability (provided that no termination of
Executive’s employment hereunder for Disability shall be effective unless the
party terminating Executive’s employment first gives at least fifteen (15) days’
written notice of such termination to the other party). In the event that
Executive’s employment hereunder is terminated due to his death or Disability,
the Term shall expire on the Termination Date and he and/or his estate or
beneficiaries (as the case may be) shall be entitled to the Accrued Obligations.


5.4    Termination by the Company For Cause or by Executive Without Good Reason.
In the event that Executive’s employment hereunder is terminated by Executive
without Good Reason or by the Company for Cause, the Term shall expire as of the
Termination Date and Executive shall be entitled to the Accrued Obligations.


5.5    Due to Change in Control. In the event that three (3) months prior to or
twelve (12) months following a Change in Control, Executive terminates his
employment hereunder with Good Reason or the Company terminates Executive’s
employment hereunder without Cause, then, in lieu of the payments otherwise due
to Executive under Section 5.2 above, the Term shall expire on the Termination
Date and Executive shall be entitled to:


(a)    a single sum cash amount equal to the greater of (i) eighteen (18) months
of Executive’s Salary as in effect immediately prior to the Termination Date or
(ii) the amount that the Executive would be entitled to receive under the
Company’s severance plan applicable to Executive payable on the sixtieth (60th)
day following his Termination Date;


(b)    a single sum cash amount equal to one and one-half (1.5) times the annual
cash Targeted Incentive for the year in which such termination occurs as though
all “target levels” of performance for such year are fully and completely
achieved payable on the sixtieth (60th) day following his Termination Date;


(c)    continued medical (health, prescription drug, dental and vision) benefits
to the same extent Executive participated prior to Termination Date (with
Executive required to pay the amount Executive would have been required to pay
for such coverage had Executive remained an active employee at such time) for a
period of eighteen (18) months following the Termination Date; provided,
however, if the Company cannot provide, for any reason, Executive or his
dependents with the opportunity to participate in the benefits to be provided
pursuant to this paragraph, the Company shall pay to Executive a single sum cash
payment, payable within sixty (60) days following the date the Company cannot
provide such benefits, in an amount equal to the fair market value of the
benefits to be provided pursuant to this paragraph; and


(d)    the Accrued Obligations.





--------------------------------------------------------------------------------







5.6    Release. Executive’s entitlement to the payments described in this
Section 5 is expressly contingent upon Executive first providing the Company
with a signed release in substantially the form attached hereto as Exhibit A
(the “Release”). In order to be effective, such Release must be delivered by
Executive to the Company no later than forty-five (45) days following the
Termination Date.


6.    Section 280G.


6.1    If any payment or benefit (including payments and benefits pursuant to
this Agreement) that Executive would receive in connection with a Change in
Control from the Company or otherwise (“Transaction Payment”) would (a)
constitute a “parachute payment” within the meaning of Section 280G of the Code;
and (b) the net after-tax benefit that Executive would receive by reducing the
Transaction Payments to three times the “base amount,” as defined in Section
280G(b)(3) of the Code, (the “Parachute Threshold”) is greater than the net
after-tax benefit Executive would receive if the full amount of the Transaction
Payments were paid to Executive, then the Transaction Payments payable to
Executive shall be reduced (but not below zero) so that the Transaction Payments
due to Executive do not exceed the amount of the Parachute Threshold, reducing
first any Transaction Payments under Sections 5.5(a) hereof.


6.2    Unless Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. The Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Accountants shall provide detailed supporting calculations to the
Company and Executive as requested by the Company or Executive at least thirty
(30) days prior to the date the excise tax imposed by Section 4999 of the Code
(including any interest, penalties or additions to tax relating thereto) is
required to be paid by Executive or withheld by the Company. Executive and the
Company shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this section as well as any
costs incurred by Executive with the Accountants for tax planning under Sections
280G and 4999 of the Code.


7.    Tax Matters.


7.1    The Company shall withhold all applicable federal, state and local taxes,
social security and workers’ compensation contributions and other amounts as may
be required by law with respect to compensation payable to Executive pursuant to
this Agreement.


7.2    Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the payment of the benefits set
forth herein either shall either be exempt from the requirements of Section 409A
of the Code (“Section 409A”) or shall comply with the requirements of such
provision. Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” within the meaning of Section 409A, any
payments or arrangements due upon a termination of Executive’s employment under
any arrangement that constitutes a “nonqualified deferral of compensation”
within the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (a) the date which is six (6) months after Executive’s “separation
from service” (as such term is defined in Section 409A and the regulations and
other published guidance thereunder) for any reason other than death; and (b)
the date of Executive’s death.


7.3    After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A as of the Termination Date and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of





--------------------------------------------------------------------------------





nonqualified deferred compensation may only be made upon a “separation from
service” as determined under Section 409A and such date shall be the Termination
Date for purposes of this Agreement. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A.
In no event may Executive, directly or indirectly, designate the calendar year
of any payment to be made under this Agreement which constitutes a “nonqualified
deferral of compensation” within the meaning of Section 409A and to the extent
an amount is payable within a time period, the time during which such amount is
paid shall be in the discretion of the Company.


7.4    Any amounts otherwise payable to Executive following a termination of
employment that are not so paid by reason of this Section 7 shall be paid as
soon as practicable following, and in any event within thirty (30) days
following, the date that is six (6) months after Executive’s separation from
service (or, if earlier, the date of Executive’s death) together with interest
on the delayed payment at the Company’s cost of borrowing. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A.


7.5    To the extent that any reimbursements pursuant to Section 4 or otherwise
are taxable to Executive, any reimbursement payment due to Executive pursuant to
such Section shall be paid to Executive on or before the last day of Executive’s
taxable year following the taxable year in which the related expense was
incurred. The reimbursements pursuant to Section 4 or otherwise are not subject
to liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.


8    Restrictive Covenants. Executive agrees to be bound by the following:


8.1    Confidentiality. Executive agrees to hold in strict confidence all
non-public information concerning any matters affecting or relating to the
business of the Company and its Affiliates, including without limiting the
generality of the foregoing non-public information concerning its manner of
operation, business or other plans data bases, marketing programs, protocols,
processes, computer programs, client lists, marketing information and analyses,
operating policies or manuals or other data. Executive agrees that he will not,
directly or indirectly, use any such information for the benefit of any Person
other than the Company or disclose or communicate any of such information in any
manner whatsoever other than to the directors, officers, employees, agents and
representatives of the Company who need to know such information, who shall be
informed by Executive of the confidential nature of such information and
directed by Executive to treat such information confidentially. Upon the
Company’s request, Executive shall return all information furnished to him
related to the business of the Company and its Affiliates without retaining any
copies in electronic or other form. The above limitations on use and disclosure
shall not apply to information which Executive can demonstrate: (a) was known to
executive before receipt thereof from the Company or its Affiliates; (b) is
learned by Executive from a third party entitled to disclose it; (c) becomes
known publicly other than through Executive; (d) is disclosed by Executive upon
authority from the Company Board or any Committee of the Company Board; (e) is
disclosed pursuant to any legal requirement; or (f) is disclosed pursuant to any
agreement to which the Company or any of its Subsidiaries or Affiliates is a
party. The parties hereto stipulate that all such information is material and
confidential and gravely affects the effective and successful conduct of the
business of the Company and the Company’s goodwill, and that any breach of the
terms of this Section 8.1 shall survive and remain in effect following any
termination of this Agreement.
8.2    Use of Proprietary Information. Executive recognizes that the Company
possesses a proprietary interest in all of the information described in Section
8.1 and has the exclusive right and privilege to use, protect by copyright,
patent or trademark, manufacture or otherwise exploit the processes, ideas and
concepts described therein to the exclusion of Executive, except as otherwise
agreed between the Company and Executive in writing. Executive expressly agrees
that any products, inventions, discoveries or improvements made by Executive,
his agents or affiliates, during the term of this Agreement, based on or arising
out of the information described in Section 7 shall be the property of and
insure to the exclusive benefit of the Company. Executive further agrees that
any and all products, inventions, discoveries or improvements developed by
Executive (whether or not able to be protected by copyright, patent or





--------------------------------------------------------------------------------





trademark) in the scope of his employment, or involving the use of the company’s
or its Affiliate’s time, materials or other recourses, shall be promptly
disclosed to the Company and shall become the exclusive property of the Company.
8.3    Non-Competition. Executive agrees that, during the Employment Term and
for a period of (a) twelve (12) months following any termination of such
employment under Sections 5.1, 5.2, 5.3, and 5.4; and (b) eighteen (18) months
following any termination of such employment under Section 5.5 (the “Restricted
Period”), Executive shall not, without the prior written consent of the Company,
directly or indirectly, own, manage, operate, control, be connected with as an
officer, employee, partner, consultant or otherwise, or otherwise engage or
participate in (except as an employee of the Company or its Affiliates) any
Person engaged in the operation ownership or management of a bank, trust
company, wealth management or financial services business within the
Metropolitan Statistical Areas of St. Louis, Kansas City, Phoenix or any other
city in which the Company or any of its Affiliates has an office at the time of
such termination. Notwithstanding the foregoing, the ownership by Executive of
less than 1% of any class of the outstanding capital stock of any corporation
conducting such a competitive business which is regularly traded on a national
securities exchange or in the over-the-counter market shall not be a violation
of the foregoing covenant.
8.4    Non-Solicitation of Employees. During the period of actual employment and
for the Restricted Period, Executive shall not, except on behalf of or with the
prior written consent of the Company, directly or indirectly, entice or induce,
or attempt to entice or induce, any employee of the Company or any of its
Affiliates to leave such employ, or employ any such person in any business
similar to or in competition with the Company. Executive hereby acknowledges and
agrees that the provisions set forth in this Section 8.4 constitute a reasonable
restriction on his ability to compete with the Company.
8.5    Non-Solicitation of Protected Customers.
(a) As used herein, “Protected Customer” means (i) any Person or its Affiliate
for whom the Company or any of its Affiliates has provided wealth management,
investment, banking, trust, insurance or other financial services during a
period of twelve (12) months prior to the termination of Executive’s employment
with the Company and its Affiliates or (ii) any Person or its Affiliate whom the
Company or any of its Affiliates had made a proposal to provide wealth
management, investment, banking, trust, insurance or other financial services at
any time within six (6) months preceding the termination of Executive’s
employment with the Company and its Affiliates.
(b) As used herein, “Non-Solicitation Period” means the period of Executive’s
employment by the Company or its Affiliates and for the Restricted Period.
(c) During the Non-Solicitation Period, Executive shall not, directly or
indirectly, whether alone or in combination with any other Person, or as an
officer, director, shareholder, member, manager, employee, agent, independent
contractor, consultant, advisor, joint-venturer, partner or otherwise, and
whether or not for pecuniary benefit:
(i) solicit, take away, attempt to take away, divert, or attempt to divert any
Protected Customer from the Company or its Affiliates; or
(ii) induce, attempt to induce or aid any Person in inducing any Protected
Customer to cease doing business with the Company or its Affiliates.
(d) During the Non-Solicitation Period, Executive shall not be employed by or
act as a consultant for any Person which directly, or through any of its
Affiliates, solicits, takes away, attempts to take away, diverts, or attempts to
divert any Protected Customer from the Company or any of its Affiliates. Before
Executive becomes employed by or becomes a consultant for a Person during a
Non-Solicitation Period, Executive shall inform such Person of the provisions of
this Section 9.5 and shall cause such Person to sign a document acknowledging
this provision and agreeing with the Company, on behalf of itself and its
Affiliates, to abide to the terms of such obligation to not solicit, take away,
attempt to take away, divert or attempt to divert any Protected Customer, and
deliver such document to the Company.





--------------------------------------------------------------------------------





8.6    Saving Provision. The parties hereto agree that, in the event a court of
competent jurisdiction shall determine that the geographic or durational
elements of this covenant are unenforceable, such determination shall not render
the entire covenant unenforceable. Rather, the excessive aspects of the covenant
shall be reduced to the threshold which is enforceable, and the remaining
aspects shall not be affected thereby.
8.7    Equitable Relief. Executive acknowledges that the extent of damages to
the Company from a breach under this Section 9 would not be readily quantifiable
or ascertainable, that monetary damages would be inadequate to make the Company
whole in case of such a breach, and that there is not and would not be adequate
remedy at law for such a breach. Therefore, Executive specifically agrees that
the company is entitled to injunctive or other equitable relief (without any
requirement to post any bond or other security) from a breach of this Section 9,
and hereby waives and covenants not to assert against a prayer for such relief
that there exists and adequate remedy at law, in monetary damages or otherwise.
9.    Notices. Except as otherwise specifically provided herein, any notice,
consent, demand or other communication to be given under or in connection with
this Agreement shall be in writing and shall be deemed duly given when delivered
personally, when transmitted by facsimile transmission, one (1) day after being
deposited with Federal Express or other nationally recognized overnight delivery
service or three (3) days after being mailed by first class mail, charges or
postage prepaid, properly addressed, if to the Company, at its principal office,
and, if to Executive, at his address set forth following his signature below.
Either party may change such address from time to time by notice to the other.


10.    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Missouri, exclusive of
any choice of law rules.


11.    Amendments; Waivers. This Agreement may not be modified or amended or
terminated except by an instrument in writing, signed by Executive and a
duly-authorized officer of the Company (other than Executive). By an instrument
in writing similarly executed, either party may waive compliance by the other
party with any provision of this Agreement that such other party was or is
obligated to comply with or perform; provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, remedy, or power
provided herein or by law or in equity. To be effective, any written waiver must
specifically refer to the condition(s) or provision(s) of this Agreement being
waived.


12.    Inconsistencies. In the event of any inconsistency between any provision
of this Agreement and any provision of any Company arrangement, the provisions
of this Agreement shall control, unless Executive and the Company otherwise
agree in a writing that expressly refers to the provision of this Agreement that
is being waived.


13.    Assignment. Except as otherwise specifically provided herein, neither
party shall assign or transfer this Agreement nor any rights hereunder without
the consent of the other party, and any attempted or purported assignment
without such consent shall be void; provided, however, that any assignment or
transfer pursuant to a merger or consolidation, or the sale or liquidation of
all or substantially all of the business and assets of the Company shall be
valid, so long as the assignee or transferee (a) is the successor to all or
substantially all of the business and assets of the Company; and (b) assumes the
liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. Executive’s consent shall
not be required for any such transaction. This Agreement shall otherwise bind
and inure to the benefit of the parties hereto and their respective successors,
assigns, heirs, legatees, devisees, executors, administrators and legal
representatives.





--------------------------------------------------------------------------------





14.    Voluntary Execution; Representations. Executive acknowledges that (a) he
has consulted with or has had the opportunity to consult with independent
counsel of his own choosing concerning this Agreement and has been advised to do
so by the Company; and (b) he has read and understands this Agreement, is
competent and of sound mind to execute this Agreement, is fully aware of the
legal effect of this Agreement, and has entered into it freely based on his own
judgment and without duress. Executive represents and covenants that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound and in connection with his employment with
the Company he will not engage in any unauthorized use of any confidential or
proprietary information he may have obtained in connection with his employment
with any other employer. The Company represents and warrants that it is fully
authorized, by any person or body whose authorization is required, to enter into
this Agreement and to perform its obligations under it.


15.    Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.


16.    Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties shall survive any termination
of Executive’s employment.


17.    Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but the invalidity or unenforceability
of any provision or portion of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction.


18.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument. Signatures
delivered by facsimile or PDF shall be effective for all purposes.


19.    Entire Agreement. This Agreement and the agreements described in the
attached Exhibits contain the entire agreement of the parties and supersedes all
prior or contemporaneous negotiations, correspondence, understandings and
agreements between the parties, regarding the subject matter of this Agreement,
including the Original Employment Agreement.


[Signature Page to Follow]
        





























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto as of the Effective Date.
ENTERPRISE FINANCIAL SERVICES CORP:
 
By:
Name:
Title:
 
EXECUTIVE
 
Name:
Address:
















































--------------------------------------------------------------------------------





Exhibit A
FORM OF GENERAL RELEASE OF ALL CLAIMS
THIS GENERAL RELEASE OF ALL CLAIMS (this “General Release”), dated as of
[_______], is made by and between [________] (the “Executive”) and Enterprise
Financial Services Corp (together with its successors and assigns, the
“Company”).
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of [ ] (the “Employment Agreement”);
WHEREAS, Executive’s employment with the Company has been terminated and
Executive is entitled to receive severance and other benefits, as set forth in
Section 5 of the Employment Agreement subject to the execution of this General
Release;
WHEREAS, in consideration for Executive’s signing of this General Release, the
Company will provide Executive with such severance and benefits pursuant to the
Employment Agreement; and
WHEREAS, except as otherwise expressly set forth herein, the parties hereto
intend that this General Release shall effect a full satisfaction and release of
the obligations described herein owed to Executive by the Company.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree as follows:
1.
Executive, for himself, Executive’s spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other individuals and
entities claiming through Executive, if any (collectively, the “Executive
Releasers”), does hereby release, waive, and forever discharge the Company and
its affiliates and each of its and their respective agents, subsidiaries,
parents, affiliates, related organizations, employees, officers, directors,
attorneys, successors, and assigns in their capacities as such (collectively,
the “Employer Releasees”) from, and does fully waive any obligations of Employer
Releasees to Executive Releasers for, any and all liability, actions, charges,
causes of action, demands, damages, or claims for relief, remuneration, sums of
money, accounts or expenses (including attorneys’ fees and costs) of any kind
whatsoever, whether known or unknown or contingent or absolute, which heretofore
has been or which hereafter may be suffered or sustained, directly or
indirectly, by Executive Releasers in consequence of, arising out of, or in any
way relating to: (a) Executive’s employment with the Company; (b) the
termination of Executive’s employment with the Company; (c) the Employment
Agreement; or (d) any events occurring on or prior to the date of this General
Release. The foregoing release and discharge, waiver and covenant not to sue
includes, but is not limited to, all waivable claims and any obligations or
causes of action arising from such claims, under common law including wrongful
or retaliatory discharge, breach of contract (including but not limited to any
claims under the Employment Agreement other than claims for unpaid severance
benefits, bonus or Salary earned thereunder) and any action arising in tort
including libel, slander, defamation or intentional infliction of emotional
distress, and claims under any federal, state or local statute including the Age
Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1866 and 1871 (42 U.S.C. § 1981), the National
Labor Relations Act, the Fair Labor Standards Act, the Employee Retirement
Income Security Act, the Americans with Disabilities Act of 1990, the
Rehabilitation Act of 1973, or the discrimination or employment laws of any
state or municipality, and/or any claims under any express or implied contract
which Executive Releasers may claim existed with Employer Releasees. This also
includes a release of any claims for wrongful discharge and all claims for
alleged physical or personal injury, emotional distress relating to or arising
out of Executive’s employment with the Company or any of its subsidiaries or
affiliates or the termination of that employment; and any claims under the WARN
Act or any similar law, which requires, among other things, that advance notice
be given of certain work force reductions. Notwithstanding anything contained in
this Section 1 above to the contrary, nothing contained in herein shall
constitute a release by any Executive Releaser of any of his, her or its rights
or remedies available to him, her or it, at law or in equity, related to, on
account of, in connection with or in any way pertaining to the enforcement of:
(i) any rights to the receipt of employee benefits which vested on or prior to
the date of this General






--------------------------------------------------------------------------------





Release; (ii) the right to receive severance and other benefits under the
Employment Agreement; (iii) any equity rights; or (iv) this General Release or
any of its terms or conditions.


2.Excluded from this General Release and waiver are any claims which cannot be
waived by applicable law, including but not limited to the right to participate
in an investigation conducted by certain government agencies. Executive does,
however, waive Executive’s right to any monetary recovery should any government
agency (such as the Equal Employment Opportunity Commission) pursue any claims
on Executive’s behalf. Executive represents and warrants that Executive has not
filed any complaint, charge, or lawsuit against the Employer Releasees with any
government agency or any court.


3.Executive agrees never to seek personal recovery from any Employer Releasee in
any forum for any claim covered by the above waiver and release language, except
that Executive may bring a claim under the ADEA to challenge this General
Release. If Executive violates this General Release by suing an Employer
Releasee (excluding any claim by Executive under the ADEA or as otherwise set
forth in Section 1 hereof), then Executive shall be liable to the Employer
Releasee so sued for such Employer Releasee’s reasonable attorneys’ fees and
other litigation costs incurred in defending against such a suit. Nothing in
this General Release is intended to reflect any party’s belief that Executive’s
waiver of claims under ADEA is invalid or unenforceable, it being the intent of
the parties that such claims are waived.


4.Executive agrees that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Employer Releasees of any improper or unlawful
conduct.


5.Executive acknowledges and recites that he has:


(a)executed this General Release knowingly and voluntarily;


(b)had a reasonable opportunity to consider this General Release;


(c)read and understands this General Release in its entirety;


(d)been advised and directed orally and in writing (and this subparagraph (d)
constitutes such written direction) to seek legal counsel and any other advice
Executive wishes with respect to the terms of this General Release before
executing it; and


(e)relied solely on Executive’s own judgment, belief and knowledge, and such
advice as Executive may have received from Executive’s legal counsel.


6.Section 12 of the Employment Agreement, which shall survive the expiration of
the Employment Agreement for this purpose, shall apply to any dispute with
regard to this release.


7.Executive acknowledges and agrees that (a) his execution of this General
Release has not been forced by any employee or agent of the Company, and
Executive has had an opportunity to negotiate the terms of this General Release;
and (b) he has been offered twenty-one (21) calendar days after receipt of this
General Release to consider its terms before executing it. Executive shall have
seven (7) calendar days from the date he executes this General Release to revoke
his or her waiver of any ADEA claims by providing written notice of the
revocation to the Company, as provided in Section 10 of the Employment
Agreement.


8.Capitalized terms used but not defined in this General Release have the
meanings ascribed to such terms in the Employment Agreement.


9.This General Release may be executed by the parties in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same instrument. Each counterpart may be delivered





--------------------------------------------------------------------------------





by facsimile transmission or e-mail (as a .pdf, .tif or similar un-editable
attachment), which transmission shall be deemed delivery of an originally
executed counterpart hereof.


IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the day and year first above written.
ENTERPRISE FINANCIAL SERVICES CORP:
 
By:
Name:
Title:
 
EXECUTIVE:
 
Name:
Address:






